ATTORNEY GRIEVANCE COMMISSION                        •       IN THE
OF MARYLAND                                          •       COURT OF APPEALS
                                                     •       OF MARYLAND
       Petitioner

V.                                                   •       Misc. Docket AG
                                                     •       No. 0003
STEPHEN ROWE JONES                                   •       September Term, 2017

       Respondent

                                               *
                                             ORDER


       Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein

pursuant to Maryland Rule 19-736, and Respondent's acknowledgment therein that sufficient

evidence exists to sustain allegations that he committed professional misconduct in violation of

Rule 8.4(a), (b), and (d) of the Maryland Lawyers' Rules of Professional Conduct, in effect prior

to July 1, 2016, it is this 3rd day of       May         ,2017,

       ORDERED, that Respondent, Stephen Rowe Jones, be and he is hereby indefinitely

suspended from the practice of law in the State of Maryland, effective immediately; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Stephen Rowe Jones.

from the register of attorneys in this Court, notify Respondent of such action, and comply with the

notice provisions set forth in Maryland Rule 19-761(b).



                                                       /s/ Clayton Greene Jr.
                                                      Senior Judge